Citation Nr: 1536108	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  02-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.  

2.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1961 to December 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This matter was previously remanded by the Board for additional development in October 2003 and October 2006.  

In April 2008, the Board denied the Veteran's claim for service connection for a bilateral knee disability and a back disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a Joint Motion for Remand (JMR), remanding these matters back to the Board.  In May 2010, the Board remanded these matters for additional development.  

In May 2013, the Board denied the Veteran's claim for service connection for a bilateral knee disability and a back disability.  The Veteran appealed that decision to the Court.  In August 2014, the Court granted a JMR, and remanded the Veteran's claims in compliance with the JMR to fulfill an outstanding request under the Privacy Act.  The request has been processed.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

In February 2015, the Veteran's representative submitted an additional lay statement from the Veteran to the Board in support of the claims on appeal.  The Veteran's representative specifically noted that the Veteran does not waive regional office consideration of this statement.  


Accordingly, the case is REMANDED for the following action:

1.  Consider the January 2015 statement from the Veteran as he does not waive review under 38 C.F.R. § 20.1304(c) (2015).  

2.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




